 



Exhibit 10.13
KOMAG INCORPORATED
AMENDMENT TO STOCK OPTION AGREEMENTS
     This Amendment (the “Amendment”) is made this 15 day of February, 2006, by
and between Thian H. Tan (“Participant”) and Komag Incorporated (the “Company”).
     WHEREAS, the Company has previously granted Participant one or more options
(each an “Option” and collectively, the “Options”) to purchase shares of Company
common stock (“Shares”) under the Company’s amended and restated 2002 Qualified
Stock Plan (the “Plan”) and such Options have been memorialized in Participant’s
Stock Option Agreements, including any Notices of Stock Option Grants relating
thereto (collectively, the “Agreements”);
     WHEREAS, the Participant currently serves as the Company’s Chief Executive
Officer;
     WHEREAS, Participant has expressed that he would like to retire from his
position as Chief Executive Officer of the Company in the near future; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication and objectivity of
Participant while finding his successor and thereafter to help his successor
transition into Participant’s current position with the Company.
     NOW, THEREFORE, the parties hereto agree that the Agreements are hereby
amended as follows:
     1. Vesting upon Commencement of Employment by Participant’s Successor.
Notwithstanding anything to the contrary set forth in the Agreements, on the
first business day upon which Participant’s successor as Chief Executive Officer
commences employment with the Company (as determined by the Company in its sole
discretion) and subject to Participant continuing to serve as the Company’s
Chief Executive Officer through such date, each Option then outstanding will
immediately vest and become exercisable as to 100% of the Shares subject to each
such Option. Thereafter, and notwithstanding anything to the contrary set forth
in the Agreements, but subject to the terms of the Plan, Participant will have
ninety (90) days to exercise each outstanding Option. To the extent Participant
does not exercise an Option within such ninety (90) day period, the Option will
terminate and cease to remain outstanding and Participant will have no further
right to acquire Shares subject thereto.
     2. Stock Option Agreement. To the extent not expressly amended hereby, the
Agreements will remain in full force and effect.
     3. No Guarantee of Continued Service. Participant acknowledges and agrees
that the vesting of the Options pursuant to this Amendment or the Agreements is
earned only by continuing as Service Provider (as defined in the Plan).
Participant further acknowledges and agrees that this Amendment and the
Agreements do not constitute an express or implied promise of continued
engagement as a Service Provider for the vesting period, for any period, or at
all, and shall not

 



--------------------------------------------------------------------------------



 



interfere in any way with Participant’s right or the right of the Company (or
the Parent or Subsidiary employing or retaining Participant) to terminate
Participant as a Service Provider at any time, with or without cause or with or
without notice.
     4. Assignment. This Amendment will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Participant upon
Participant’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Amendment for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Participant under this Amendment may be assigned or transferred except by
will or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance or other disposition of Participant’s rights under this
Amendment will be null and void.
     5. Entire Agreement. This Amendment, taken together with the Agreements (to
the extent not amended hereby), represent the entire agreement of the parties
and will supersede any and all previous contracts, arrangements or
understandings between the parties with respect to the Participant’s stock
option benefits. This Amendment may be amended at any time only by mutual
written agreement of the parties hereto.
     6. Counterparts. This Amendment may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party will constitute a valid and
binding execution and delivery of the Amendment by such party. Such facsimile
copies will constitute enforceable original documents.
     7. Headings. All captions and section headings used in this Amendment are
for convenient reference only and do not form a part of this Amendment.
     8. Governing Law. This Amendment will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).
     IN WITNESS WHEREOF, this Amendment has been entered into as of the date
first set forth above.



     
KOMAG INCORPORATED


By:
       
 
Its:
       
 

PARTICIPANT



 
Thian H. Tan



-2-



--------------------------------------------------------------------------------



 



KOMAG INCORPORATED

AMENDMENT TO RESTRICTED STOCK PURCHASE AGREEMENTS
     This Amendment (the “Amendment”) is made this 15 day of February, 2006, by
and between Thian H. Tan (“Participant”) and Komag Incorporated (the “Company”).
     WHEREAS, the Company has previously granted Participant one or more awards
of restricted stock (each a “Restricted Stock Award” and collectively, the
“Restricted Stock Awards”) under the Company’s amended and restated 2002
Qualified Stock Plan (the “Plan”) through awards of Stock Purchase Rights (as
defined under the Plan) and such Restricted Stock Awards have been memorialized
in Participant’s Restricted Stock Purchase Agreements, including any Notices of
Grant Stock Purchase Rights relating thereto (collectively, the “Agreements”);
     WHEREAS, the Participant currently serves as the Company’s Chief Executive
Officer;
     WHEREAS, Participant has expressed that he would like to retire from his
position as Chief Executive Officer of the Company in the near future; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication and objectivity of
Participant while finding his successor and thereafter to help his successor
transition into Participant’s current position with the Company.
     NOW, THEREFORE, the parties hereto agree that the Agreements are hereby
amended as follows:
     1. Vesting upon Commencement of Employment by Participant’s Successor.
Notwithstanding anything to the contrary set forth in the Agreements, on the
first business day upon which Participant’s successor as Chief Executive Officer
commences employment with the Company (as determined by the Company in its sole
discretion) and subject to Participant continuing to serve as the Company’s
Chief Executive Officer through such date, each Restricted Stock Award will
immediately vest as to 40% of the then unvested shares subject to each
Restricted Stock Award. Thereafter, the remaining unvested shares subject to
each Restricted Stock Award will not vest in accordance with the vesting
schedule set forth in any applicable Agreement, but will instead vest in full on
the later of (i) three (3) months after the first business day upon which
Participant’s successor as Chief Executive Officer commences employment with the
Company or (ii) January 2, 2007, subject to Participant continuing to be a
Service Provider (as defined in the Plan) through such date.
     2. Restricted Stock Purchase Agreements. To the extent not expressly
amended hereby, the Agreements will remain in full force and effect.
     3. No Guarantee of Continued Service. Participant acknowledges and agrees
that the vesting of the Restricted Stock Awards pursuant to this Amendment or
the Agreements is earned only by continuing as Service Provider (as defined in
the Plan). Participant further acknowledges and agrees that this Amendment and
the Agreements do not constitute an express or implied promise

 



--------------------------------------------------------------------------------



 



of continued engagement as a Service Provider for the vesting period, for any
period, or at all, and shall not interfere in any way with Participant’s right
or the right of the Company (or the Parent or Subsidiary employing or retaining
Participant) to terminate Participant as a Service Provider at any time, with or
without cause or with or without notice.
     4. Assignment. This Amendment will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Participant upon
Participant’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Amendment for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Participant under this Amendment may be assigned or transferred except by
will or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance or other disposition of Participant’s rights under this
Amendment will be null and void.
     5. Entire Agreement. This Amendment, taken together with the Agreements (to
the extent not amended hereby), represent the entire agreement of the parties
and will supersede any and all previous contracts, arrangements or
understandings between the parties with respect to the Participant’s restricted
stock benefits. This Amendment may be amended at any time only by mutual written
agreement of the parties hereto.
     6. Counterparts. This Amendment may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party will constitute a valid and
binding execution and delivery of the Amendment by such party. Such facsimile
copies will constitute enforceable original documents.
     7. Headings. All captions and section headings used in this Amendment are
for convenient reference only and do not form a part of this Amendment.
     8. Governing Law. This Amendment will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).
     IN WITNESS WHEREOF, this Amendment has been entered into as of the date
first set forth above.



      KOMAG, INCORPORATED


By:
   
 
   
Its:
   
 
   

PARTICIPANT



 
Thian H. Tan



-2-



--------------------------------------------------------------------------------



 



KOMAG INCORPORATED

AMENDED AND RESTATED 2002 QUALIFIED STOCK PLAN

NOTICE OF GRANT OF STOCK PURCHASE RIGHT
     Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Notice of Grant of Stock Purchase Right
(“Notice of Grant”).
Thian H. Tan
21925 Arrowhead Ln
Saratoga, CA 95070
     You have been granted the right to purchase Common Stock, subject to the
Company’s Repurchase Option and your ongoing status as a Service Provider (as
described in the Plan and the attached Restricted Stock Purchase Agreement), as
follows:

     
Date of Grant
  February 15, 2006
 
   
Price Per Share
  $0.01 
 
   
Total Number of Shares Subject to This Stock Purchase Right
  35,000 
 
   
Expiration Date:
  March 17, 2006
 
   
Vesting Schedule:
  Subject to any vesting acceleration provisions set forth in the Plan and the
attached Restricted Stock Purchase Agreement, one-third (1/3rd) of the Shares
shall vest on each of the first three (3) anniversaries of the Date of Grant,
subject to Purchaser continuing to be a Service Provider through such dates.

YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. By
your signature and the signature of the Company’s representative below, you and
the Company agree that this Stock Purchase Right is granted under and governed
by the terms and conditions of the Amended and Restated 2002 Qualified Stock
Plan and the Restricted Stock Purchase Agreement, attached hereto as
Exhibit A-1, both of which are made a part of this document. You further agree
to execute the attached Restricted Stock Purchase Agreement as a condition to
purchasing any Shares under this Stock Purchase Right.



PURCHASER:


 
Signature



 
Print Name
KOMAG INCORPORATED





Jan Schwartz, Treasurer



 



--------------------------------------------------------------------------------



 



EXHIBIT A-1

KOMAG INCORPORATED

AMENDED AND RESTATED 2002 QUALIFIED STOCK PLAN

RESTRICTED STOCK PURCHASE AGREEMENT
     Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Restricted Stock Purchase Agreement.
     WHEREAS Purchaser named in the Notice of Grant (the “Purchaser”) is a
Service Provider and Purchaser’s continued participation is considered by the
Company to be important for the Company’s continued growth; and
     WHEREAS in order to give Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for Purchaser to participate in the
affairs of the Company, the Administrator has granted to Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference, and pursuant to this
Restricted Stock Purchase Agreement (the “Agreement”).
     NOW THEREFORE, the parties agree as follows:
     1. Sale of Stock. The Company hereby agrees to sell to Purchaser and
Purchaser hereby agrees to purchase shares of the Common Stock (the “Shares”),
at the per Share purchase price and as otherwise described in the Notice of
Grant.
     2. Payment of Purchase Price. The purchase price for the Shares may be paid
by delivery to the Company at the time of execution of this Agreement of cash, a
check, or some combination thereof.
     3. Repurchase Option.
         (a) In the event Purchaser ceases to be a Service Provider for any or
no reason (including death or disability) before all of the Shares are released
from the Company’s Repurchase Option (see Section 4), the Company shall, upon
the date of such termination (as reasonably fixed and determined by the Company)
have an irrevocable, exclusive option (the “Repurchase Option”) for a period of
sixty (60) days from such date to repurchase up to that number of shares which
constitute the Unreleased Shares (as defined in Section 4) at the original
purchase price per share (the “Repurchase Price”). The Repurchase Option shall
be exercised by the Company by delivering written notice to Purchaser or
Purchaser’s executor (with a copy to the Escrow Holder) AND, at the Company’s
option, (i) by delivering to Purchaser or Purchaser’s executor a check in the
amount of the aggregate Repurchase Price, or (ii) by canceling an amount of
Purchaser’s indebtedness to the Company equal to the aggregate Repurchase Price,
or (iii) by a combination of (i) and (ii) so that the combined payment and
cancellation of indebtedness equals the aggregate Repurchase Price. Upon
delivery of such notice and the payment of the aggregate Repurchase Price, the
Company shall become the legal and beneficial owner of the Shares being
repurchased and all rights and interests therein or relating thereto, and the
Company shall have the right to retain and transfer to its own name the number
of Shares being repurchased by the Company.

 



--------------------------------------------------------------------------------



 



         (b) Whenever the Company shall have the right to repurchase Shares
hereunder, the Company may designate and assign one or more employees, officers,
directors or shareholders of the Company or other persons or organizations to
exercise all or a part of the Company’s purchase rights under this Agreement and
purchase all or a part of such Shares. If the Fair Market Value of the Shares to
be repurchased on the date of such designation or assignment (the “Repurchase
FMV”) exceeds the aggregate Repurchase Price of such Shares, then each such
designee or assignee shall pay the Company cash equal to the difference between
the Repurchase FMV and the aggregate Repurchase Price of such Shares.
     4. Release of Shares From Repurchase Option.
         (a) One-third (1/3rd) of the Shares shall be released from the
Company’s Repurchase Option on each of the first three anniversaries of the Date
of Grant (as set forth in the Notice of Grant), subject to Purchaser continuing
to be a Service Provider through such dates. Notwithstanding the foregoing
sentence, on the first business day upon which Purchaser’s successor as Chief
Executive Officer commences employment with the Company (as determined by the
Company in its sole discretion) and subject to Purchaser continuing to serve as
the Company’s Chief Executive Officer through such date, 40% of the then
unvested Shares subject to this Award will immediately vest. Thereafter, the
remaining unvested Shares subject to this Award will not vest in accordance with
the vesting schedule set forth in this paragraph, but will instead vest on the
later of (i) three (3) months after the first business day upon which
Participant’s successor as Chief Executive Officer commences employment with the
Company or (ii) January 2, 2007, subject to Purchaser continuing to be a Service
Provider through such date.
         (b) Any of the Shares that have not yet been released from the
Repurchase Option are referred to herein as “Unreleased Shares.”
         (c) The Shares that have been released from the Repurchase Option shall
be delivered to Purchaser at Purchaser’s request as provided in Section 6.
     5. Restriction on Transfer.
         Except for the escrow described in Section 6 or the transfer of the
Shares to the Company or its assignees contemplated by this Agreement, none of
the Shares or any beneficial interest therein shall be transferred, encumbered
or otherwise disposed of in any way until such Shares are released from the
Company’s Repurchase Option in accordance with the provisions of this Agreement.
Any distribution or delivery to be made to Purchaser under this Agreement will,
if Purchaser is then deceased, be made to Purchaser’s designated beneficiary, or
if no beneficiary survives Purchaser, to the administrator or executor of
Purchaser’s estate. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
     6. Escrow of Shares.
         (a) To ensure the availability for delivery of the Unreleased Shares
upon repurchase by the Company pursuant to the Repurchase Option, the Company
shall, upon execution of this Agreement, deliver and deposit with an escrow
holder designated by the Company (the “Escrow

-2-



--------------------------------------------------------------------------------



 



Holder”) the share certificates representing the Unreleased Shares. The
Unreleased Shares shall be held by the Escrow Holder until such time as the
Company’s Repurchase Option expires. The Shares and stock assignment attached
hereto as Exhibit A-2 will be held by the Escrow Holder until such time as the
Company’s Repurchase Option expires or the date Purchaser’s status as a Service
Provider terminates.
         (b) The Escrow Holder shall not be liable for any act it may do or omit
to do with respect to holding the Unreleased Shares in escrow while acting in
good faith and in the exercise of its judgment.
         (c) If the Company or any assignee exercises the Repurchase Option
hereunder, the Escrow Holder, upon receipt of written notice of such exercise
from the proposed transferee, shall take all steps necessary to accomplish such
transfer. Purchaser hereby appoints the Escrow Holder with full power of
substitution, as Purchaser’s true and lawful attorney-in-fact with irrevocable
power and authority in the name and on behalf of Purchaser to take any action
and execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such Unreleased Shares to the Company upon such termination.
         (d) When the Repurchase Option has been exercised or expires
unexercised or a portion of the Shares has been released from the Repurchase
Option, upon request the Escrow Holder shall promptly cause a new certificate to
be issued for the released Shares and shall deliver the certificate to the
Company or Purchaser, as the case may be.
         (e) Subject to the terms hereof, Purchaser shall have all the rights of
a shareholder with respect to the Shares while they are held in escrow,
including without limitation, the right to vote the Shares and to receive any
cash dividends declared thereon.
         (f) In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, share
combination, or other change in the corporate structure of the Company affecting
the Common Stock, the Shares will be increased, reduced or otherwise changed,
and by virtue of any such change Purchaser will in his capacity as owner of
Unreleased Shares that have been awarded to him be entitled to new or additional
or different shares of stock, cash or securities (other than rights or warrants
to purchase securities); such new or additional or different shares, cash or
securities will thereupon be considered to be Unreleased Shares and will be
subject to all of the conditions and restrictions which were applicable to the
Unreleased Shares pursuant to this Agreement. If Purchaser receives rights or
warrants with respect to any Unreleased Shares, such rights or warrants may be
held or exercised by Purchaser, provided that until such exercise any such
rights or warrants and after such exercise any shares or other securities
acquired by the exercise of such rights or warrants will be considered to be
Unreleased Shares and will be subject to all of the conditions and restrictions
which were applicable to the Unreleased Shares pursuant to this Agreement. The
Administrator in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional shares of stock, cash or
securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants.
     7. Legends. The Company may instruct the transfer agent for its Common
Stock to place a legend on the certificates representing the Shares or otherwise
note its records as to the restrictions on transfer set forth in this Agreement.

-3-



--------------------------------------------------------------------------------



 



     8. Withholding of Taxes. The Company will withhold otherwise deliverable
Shares upon release from the Company’s Repurchase Option having a Fair Market
Value equal to the minimum amount required to be withheld for the payment of
income, employment and other taxes which the Company determines must be withheld
(the “Withholding Taxes”) with respect to such Shares pursuant to such
procedures as the Administrator may specify from time to time. The Company will
not retain fractional Shares to satisfy any portion of the Withholding Taxes.
Accordingly, Purchaser will pay to the Company an amount in cash sufficient to
satisfy the remaining Withholding Taxes due and payable as a result of the
Company not retaining fractional Shares. Should the Company be unable to procure
such cash amounts from Purchaser, Purchaser agrees and acknowledges that
Purchaser is giving the Company permission to withhold from Purchaser’s
paycheck(s) an amount equal to the remaining Withholding Taxes due and payable
as a result of the Company not retaining fractional Shares.
     9. Tax Consequences. Purchaser has reviewed with Purchaser’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Purchaser understands that Purchaser (and not
the Company) shall be responsible for Purchaser’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement. Purchaser
understands that Section 83 of the Internal Revenue Code of 1986, as amended
(the “Code”), taxes as ordinary income the difference between the purchase price
for the Shares and the Fair Market Value of the Shares as of the date any
restrictions on the Shares lapse. In this context, “restriction” includes the
right of the Company to buy back the Shares pursuant to the Repurchase Option.
Purchaser understands that Purchaser may elect to be taxed at the time the
Shares are purchased rather than when and as the Repurchase Option expires by
filing an election under Section 83(b) of the Code with the IRS within 30 days
from the date of purchase. The form for making this election is attached as
Exhibit A-3 hereto.
         THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF THE PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE
THIS FILING ON THE PURCHASER’S BEHALF.
     10. General Provisions.
         (a) This Agreement shall be governed by the internal substantive laws,
but not the choice of law rules of California. This Agreement, subject to the
terms and conditions of the Plan and the Notice of Grant, represents the entire
agreement between the parties with respect to the purchase of the Shares by
Purchaser. Subject to Section 16(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement.
         (b) Any notice, demand or request required or permitted to be given by
either the Company or Purchaser pursuant to the terms of this Agreement shall be
in writing and shall be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties at
the addresses of the parties set forth at the end of this Agreement or such
other address as a party may request by notifying the other in writing.

-4-



--------------------------------------------------------------------------------



 



         Any notice to the Escrow Holder shall be sent to the Company’s address
with a copy to the other party hereto.
         (c) The rights of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of Purchaser under
this Agreement may only be assigned with the prior written consent of the
Company.
         (d) Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.
         (e) Purchaser agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.
         (f) PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR
PURCHASING SHARES HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PURCHASER’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
By Purchaser’s signature below, Purchaser represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof. Purchaser has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement. Purchaser agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement. Purchaser further agrees to
notify the Company upon any change in the residence indicated in the Notice of
Grant.



PURCHASER:


 
Signature



 
Print Name
KOMAG INCORPORATED





Jan Schwartz, Treasurer



-5-



--------------------------------------------------------------------------------



 



EXHIBIT A-2
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED I, _____________________, hereby sell, assign and
transfer unto Komag Incorporated ___shares of the Common Stock of Komag
Incorporated standing in my name of the books of said corporation represented by
Certificate No. ___herewith and do hereby irrevocably constitute and appoint
_____________________ to transfer the said stock on the books of the within
named corporation with full power of substitution in the premises.
     This Stock Assignment may be used only in accordance with the Restricted
Stock Purchase Agreement between Komag Incorporated and the undersigned dated
__________________, ______(the “Agreement”).



Dated: _________________, ____
Signature: _______________________________________


INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
Repurchase Option as set forth in the Agreement, without requiring additional
signatures on the part of Purchaser.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

         
NAME:
  TAXPAYER:   SPOUSE:
 
       
ADDRESS:
       
 
       
IDENTIFICATION NO.:
  TAXPAYER:   SPOUSE:
 
       
TAXABLE YEAR:
       

2.   The property with respect to which the election is made is described as
follows:       ____________ shares (the “Shares”) of the Common Stock of Komag
Incorporated (the “Company”).   3.   The date on which the property was
transferred is: ____________, ______.   4.   The property is subject to the
following restrictions:       The Shares may be repurchased by the Company, or
its assignee, upon certain events. This right lapses with regard to a portion of
the Shares based on the continued performance of services by the taxpayer over
time.   5.   The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $____________.   6.   The amount (if any) paid for
such property is: $____________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.



Dated: _________________, ____
The undersigned spouse of taxpayer joins in this election.
Dated: _________________, ____
_______________________________________
Taxpayer


_______________________________________
Spouse of Taxpayer



 



--------------------------------------------------------------------------------



 



(KOMAG LOGO) [f17551f1755102.gif]
1710 Automation Parkway
San Jose, CA 95131-1873
Telephone (408) 576-2000
Facsimile (408) 944-9255
CONSULTING SERVICES AGREEMENT
     The following confirms the agreement (this “Agreement”) between Thian Hoo
Tan (“Consultant”, being an individual) and Komag, Incorporated (“Komag“ or the
“Company”) with respect to the provision by Consultant of consulting services to
Komag, hereby entered into as of February 15, 2006. In consideration of the
mutual promises contained herein, the parties hereto agree as follows:
     1. Resignation; Consulting Term.
         a. On the date of employment by Komag of a new Chief Executive Officer
of Komag (“New CEO Employment Date”), Mr. Tan agrees to resign his position as
the Chief Executive Officer of the Company and as a director of the Company, and
agrees that he shall thereafter no longer serve as an officer, employee or
director of Komag or any of its subsidiaries. Consultant shall promptly tender
his written resignation to the Chairman of the Board of Directors of Komag
effective as of the New CEO Employment Date.
         b. The term of this Agreement will begin on the first day after the New
CEO Employment Date and will continue until the later of (i) three (3) months
after the commencement of the consulting term under this Agreement, or
(ii) January 2, 2007, subject to any prior termination of this Agreement as
provided under Section 11 hereof (“Consulting Term”).
     2. Independent Contractor Status. It is the express intention of the
parties to this Agreement that Consultant perform the Services as an independent
contractor to Komag, and Komag shall classify Consultant as such for all
purposes. Nothing in this Agreement shall in any way be construed to constitute
Consultant as an employee, agent, representative, joint venturer or partner of
Komag. Without limiting the generality of the foregoing, Consultant is not
authorized to bind Komag to any liability or obligation or to represent that
Consultant has any such authority. Both parties understand and agree that
Consultant may perform services for others during the term of this Agreement,
subject to the provisions of Section 10 hereof.
     3. Warranties. Consultant warrants that he is in the business of providing
to other companies services similar to those provided to Komag under this
Agreement; Consultant further warrants that he either is providing, or has
provided, such services to other companies.

 



--------------------------------------------------------------------------------



 



TH Tan Consulting Agreement
Page 2 of 7
     4. Services. Consultant agrees to render consulting services (the
“Services”) to Komag for the term of this Agreement. The Services shall include,
but are not limited to, those duties set forth in Exhibit A hereto. The parties
understand and agree that Consultant will have the sole discretion to determine
the method, means, and location of performing the Services, and that Komag has
no right to, and will not, control or determine the method, means, or place of
the performance of the Services.
     5. Employment of Assistants. Should Consultant, in his sole discretion,
deem it necessary to employ assistants to aid him in the performance of the
Services, the parties agree that Komag will not direct, supervise or control in
any way such assistants to Consultant in their performance of Services. The
parties further agree that any such assistants shall be employed solely by
Consultant, and that he alone shall be responsible for providing workers’
compensation insurance for his employees, for paying the salaries and wages of
his employees, and for ensuring that all required tax withholdings are made.
     Consultant further represents and warrants that he maintains workers’
compensation insurance coverage for his employees, if any, and acknowledges that
he alone has responsibility for such coverage.
     6. Obligations of Consultant.
         a. Consultant will supply (or reimburse Komag for) all tools, equipment
and materials necessary to accomplish the Services under this Agreement and
shall incur all expenses associated with performance, except as expressly
provided in Exhibit A hereto. Consultant will have access to use of existing
Komag equipment, systems and leased lines.
         b. Consultant acknowledges and agrees that Consultant is obligated to
report as income all compensation received by Consultant pursuant to this
Agreement. Consultant agrees and acknowledges the obligation to pay all
self-employment and other taxes on such income. Consultant is solely responsible
for all taxes, withholdings and other similar statutory obligations; and
Consultant agrees to defend, indemnify and hold harmless Komag and its
directors, officers and employees harmless from and against any and all claims
made by any entity on account of an alleged failure by Consultant to satisfy any
such tax or withholding obligations attributable to Consultant’s provision of
services pursuant to this agreement.
         c. Consultant will indemnify and hold harmless Komag and its directors,
officers and employees from, and will defend Komag and its directors, officers
and employees against, any and all losses, taxes, liabilities, costs, expenses,
damages, claims, demands or suits, and related costs and expenses to persons or
property that arise, directly or indirectly, from or in connection with any acts
or omissions of Consultant, or from the breach of any term or condition of this
Agreement attributable to Consultant or his/her agents.
     7. Reporting to Komag’s Facilities. Consultant is not required to report to
work at the offices of Komag during any particular work hours. Rather,
Consultant is free to report or not report to Komag’s offices as he sees fit.
When Consultant does visit Komag’s offices, he will be required to sign in or
wear the standard issued Identification badge.
     8. Compensation.
         a. Consultant shall be paid upon completion of each project(s) which he
has been hired to perform or at the discretion of Komag on a retained basis.
Consultant shall submit to

 



--------------------------------------------------------------------------------



 



TH Tan Consulting Agreement
Page 3 of 7
Komag invoices for all services rendered and, assuming timely and satisfactory
completion of the project(s), Komag agrees to adhere to the payment schedule
attached hereto in Exhibit A. Except as otherwise explicitly set forth in this
Section 8, the foregoing fees are Consultant’s sole compensation for rendering
Services to Komag. The parties agree that Komag is not responsible for
reimbursing any costs or expenses incurred by Consultant in performing the
Services. Authorized travel expenses (pre-authorized by Komag in writing)
associated with business travel within the scope of this Agreement will be
reimbursed by Komag.
         b. If, on or immediately prior to the New CEO Employment Date,
Consultant executes and does not revoke a Release Agreement in substantially the
form attached hereto as Exhibit B, then, within ten (10) business days after the
expiration of any such revocation period, Komag will pay Consultant a
year-to-date pro-rated bonus under Komag’s Target Incentive Plan calculated
based on Komag achieving 100% of Komag’s 2006 Operating Income Target, provided
that the year-to-date operating income through the most recently concluded
quarter prior thereto meets or exceeds 100% of the Operating Income Target as
defined in Komag’s Target Incentive Plan, on a pro-rated basis through such
period. The Compensation Committee of the Komag Board of Directors will
determine any applicable personal bonus modifier for Consultant, which will
determine the ultimate bonus amount. If Consultant’s resignation as an officer
and director of Komag occurs following the end of a fiscal quarter of Komag but
prior to the Komag Audit Committee’s review of the financial results for that
quarter, then any such bonus hereunder shall only be paid following the Komag
Audit Committee’s review of the financial results for that quarter, subject to
the terms and conditions set forth herein.
         c. Upon the conclusion of Komag’s 2006 fiscal year, Komag will pay
Consultant an additional bonus payment under Komag’s Target Incentive Plan, on
or before February 28, 2007, provided that (i) Consultant has performed the
Services hereunder to the reasonable satisfaction of the Board of Directors of
the Company, (ii) Consultant executes and does not revoke an additional Release
Agreement in substantially the form attached hereto as Exhibit B on or
immediately prior to such bonus payment date, and (iii) Komag’s performance
qualifies for the payment of bonuses under the terms of such plan. The bonus
amount will equal the bonus that Consultant would have been eligible to earn
under Komag’s Target Incentive Plan had Consultant remained employed as the
Chief Executive Officer of Komag through December 31, 2006. The Compensation
Committee of the Komag Board of Directors will determine any applicable personal
bonus modifier for Consultant, which will determine the ultimate bonus amount.
     9. Confidential Information. Consultant understands that Komag possesses
Proprietary Information as defined below which is important to its business and
that this Agreement creates a relationship of confidence and trust between
Consultant and Komag with regard to Proprietary Information.
         a. For purposes of this Agreement, “Proprietary Information” is
information that was or will be developed, created, or discovered by or on
behalf of Komag, or is developed, created or discovered by Consultant while
performing Services, or which became or will become known by, or was or is
conveyed to Komag which has commercial value in Komag’s business. “Proprietary
Information” includes, but is not limited to, trade secrets, computer programs,
ideas, techniques, inventions (whether patentable or not), business and product
development plans, customers and other information concerning Komag’s actual or
anticipated business, research or development, personnel information, Inventions
(as defined in subsection e below), or which is received in confidence by or for
Komag from any other person.
         b. At all times, both during the term of this Agreement and after its

 



--------------------------------------------------------------------------------



 



TH Tan Consulting Agreement
Page 4 of 7
termination, Consultant will keep in confidence and trust, and will not use or
disclose, any Proprietary Information without the prior written consent of an
officer of Komag, except as may be necessary in the ordinary course of
performing the Services under this Agreement.
         c. Consultant understands that Komag possesses or will possess “Company
Documents” which are important to its business. For purposes of this Agreement,
“Company Documents” are documents or other media that contain or embody
Proprietary Information or any other information concerning the business,
operations or plans of Komag, whether such documents have been prepared by
Consultant or by others. Company Documents include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, personnel files, tapes or printouts, sound recordings and other
printed, typewritten or handwritten documents. All Company Documents are and
shall remain the sole property of Komag. Consultant agrees not to remove any
Company Documents from the business premises of Komag or deliver any Company
Documents to any person or entity outside Komag, except as required to do in
connection with performance of the Services under this Agreement. Consultant
further agrees that, immediately upon Komag’s request and in any event upon
completion of the Services, Consultant shall deliver to Komag all of Komag’s
property, including but not limited to all Company Documents, apparatus,
equipment and other physical property or any reproduction of such property
(including all electronically stored information and passwords to access such
property), excepting only Consultant’s copy of this Agreement.
         d. During the term of this Agreement and for one (1) year thereafter
(the “Restricted Period”), Consultant will not, directly or indirectly,
encourage or solicit any employee or contractor of Komag or its affiliates to
leave Komag or its affiliates for any reason. During the Restricted Period,
Consultant will not, whether for Consultant’s own account or for the account of
any other person, firm, corporation or other business organization,
intentionally interfere with any person who is or during the period of
Consultant’s engagement by Komag was a partner, supplier, customer or client of
Komag or its affiliates.
         e. Consultant will promptly disclose in writing to Komag all
“Inventions” (which term includes improvements, inventions, designs, formulas,
works of authorship, trade secrets, technology, mask works, circuits, layouts,
algorithms, computer programs, ideas, processes, techniques, know-how and data,
whether or not patentable) made or conceived or reduced to practice or developed
by Consultant, either alone or jointly with others, during the term of this
Agreement in connection with the Services or which relate to any Proprietary
Information.
         f. All Proprietary Information and all title, patents, patent rights,
copyrights, mask work rights, trade secret rights, and other intellectual
property and rights anywhere in the world (collectively “Rights”) in connection
therewith shall be the sole property of Komag. Consultant hereby assigns to
Komag any Rights Consultant may have or acquire in such Proprietary Information.
Any works which are copyrightable subject matter are agreed by the parties to be
works made for hire.
         g. Consultant agrees that all Inventions which Consultant makes,
conceives, reduces to practice or develops (in whole or in part, either alone or
jointly with others) during the term of this Agreement in connection with the
Services or which relate to any Proprietary Information shall be the sole
property of Komag. Consultant agrees to assign (or cause to be assigned) and
hereby assigns fully to Komag all Inventions and Rights to any such Inventions.
         h. Consultant agrees to perform, during and after the term of this
Agreement, all acts deemed necessary or desirable by Komag to permit and assist
it, at Consultant’s

 



--------------------------------------------------------------------------------



 



TH Tan Consulting Agreement
Page 5 of 7
reasonable rate, in evidencing, perfecting, obtaining, maintaining, defending
and enforcing Rights and/or Consultant’s assignment with respect to such
Inventions in any and all countries. Such acts may include, but are not limited
to, execution of documents and assistance or cooperation in legal proceedings.
Consultant hereby irrevocably designates and appoints Komag and its duly
authorized officers and agents, as Consultant’s agents and attorneys-in-fact to
act for and in behalf and instead of Consultant, to execute and file any
documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by Consultant.
         i. Consultant represents that performance of all the terms of this
Agreement will not breach any agreement to keep in confidence Proprietary
Information acquired by Consultant in confidence or in trust prior to the
execution of this Agreement. Consultant has not entered into, and Consultant
agrees not to enter into, any agreement either written or oral that conflicts or
might conflict with Consultant’s performances of the Services under this
Agreement.
         j. If any Rights or Inventions assigned hereunder are based on, or
incorporate, or are improvements or derivatives of, or cannot be reasonably
made, used, reproduced and distributed without using or violating technology or
Rights owned or licensed by Consultant and not assigned hereunder, Consultant
hereby grants Komag a perpetual, worldwide royalty-free, non-exclusive
sublicensable right and license to exploit and exercise all such technology and
Rights in support of Komag’s exercise or exploitation of any assigned Rights or
Inventions (including any modifications, improvements and derivatives thereof).
     10. Non-Compete. Consultant agrees to take all reasonable precautions to
prevent any unauthorized disclosure of Komag’s Proprietary Information,
including but not limited to, by, during the term of this Agreement, refraining
from accepting and commencing work for an employer or other entity which would
interfere with his obligations to Komag, which would create a conflict of
interest, and/or which involves providing services directly or indirectly for a
disk maker or the disk making division of a company. Without Komag’s prior
written approval, Consultant will not directly or indirectly disclose to anyone
the existence of this Agreement or the fact that Consultant has this arrangement
with Komag, except as otherwise required by law or if this Agreement is publicly
disclosed by Komag.
     11. Survival. Upon termination of this Agreement, all rights and duties of
Komag and Consultant toward each other shall cease, except Section 2
(Independent Contractor Status), Section 6 (Obligations of Consultant),
Section 9 (Confidential Information), Section 10 (Non-Compete), Section 13
(Enforceability of Agreement), and Section 15 (Arbitration).
     12. Enforceability of Agreement. Consultant agrees that any dispute in the
meaning, effect, or validity of this Agreement shall be resolved in accordance
with the laws of the State of California without regard to the conflict of laws
provisions thereof. Consultant further agrees that if one or more provisions of
this Agreement are held to be unenforceable under applicable California law,
such provision(s) shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.
     13. Assignment. This Agreement shall not be assignable by either Consultant
or Komag without the express written consent of the other party.
     14. Arbitration. Any controversy between the parties hereto involving the
construction or application of any terms, covenants, or conditions of this
Agreement or any claim arising out of or relating to this Agreement will be
submitted to and be settled by final and binding arbitration in

 



--------------------------------------------------------------------------------



 



TH Tan Consulting Agreement
Page 6 of 7
San Jose, California, in accordance with the rules of the American Arbitration
Association then in effect, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.
     15. Entire Understanding. This Agreement contains the entire understanding
of the parties regarding its subject matter and can only be modified by a
subsequent written agreement executed by Consultant and the President of Komag.
     16. Notices. All notices required or given herewith shall be addressed to
Komag or Consultant at the designated addresses shown below by registered mail,
special delivery, or by certified courier service:

  a.   To Komag:         Komag, Incorporated
ATTN: Human Resources
1710 Automation Parkway
San Jose, CA 95131     b.   To Consultant:         Thian Hoo Tan
21925 Arrowhead Lane
Saratoga, CA 95070

     17. Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs, and necessary disbursements, in
addition to any other relief to which the party may be entitled.
     18. Severability. If any provision of this Agreement is found to be illegal
or unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent possible.
(Remainder of page intentionally left blank.)

 



--------------------------------------------------------------------------------



 



TH Tan Consulting Agreement
Page 7 of 7
     IN WITNESS WHEREOF, the parties hereto have executed this Consulting
Agreement as of the date first set forth above.

            CONSULTANT
    Dated: _______________, 2006.  By:         Name:   Thian Hoo Tan           
  KOMAG, INCORPORATED
    Dated: _______________, 2006.  By:         Name:  
 
  Title:  
 
 

 



--------------------------------------------------------------------------------



 



(KOMAG LOGO) [f17551f1755103.jpg]
EXHIBIT A
DUTIES OF INDEPENDENT CONTRACTOR
AND PAYMENT SCHEDULE FOR COMPLETION OF SAME
Please print clearly:



             
Consultant Name:
  Tan   Thian   Hoo      
 
  (Last)   (First)   (MI)
 
           
Address:
  21925 Arrowhead Lane
Saratoga, CA 95070              
 
           
Mgr/Supv:
 
 
  Dept. Name/Number:

     
Date:
   
 
   
 
   
 
   
 
   
SS#:
   
 
   
 
   
 
  G&A Executive Mgmt. / 19506  





          Anticipated     Completion Scope of Work   Dates

Consultant will provide consulting and advisory services relating to matters and
to projects or work in process that had been within the Consultant’s areas of
responsibility while he served as Chief Executive Officer of the Company,
including such appropriate tasks as the Company’s Board of Directors (“the
Board”) may request as necessary and appropriate to assist the individual who
becomes the Company’s Chief Executive Officer (“CEO) transition into that
position. The services which the Consultant will provide hereunder may include,
without limitation, introducing the CEO to the Company’s major clients and
business people with whom the Consultant had business relationships relating to
the Company’s business while Consultant served as CEO.
  later of 3 months from effective date or January 2, 2007

             
Retainer:
  $10,000.00 per full calendar month for   Anticipated Contract Length:   Up to
3 months
 
  four (4) days of services per month*.        
 
  Additional days to be billed at $2,500.00 per day.**    
 
  *A month would be completed on the same day of any subsequent month on which
the Consultant commences providing services as a consultant.
 
  **A day of service would require at least 8 hours of services to the Company
during such day.

Expense Reimbursement:   The Consultant shall be reimbursed for the usual and
customary expenses associated with conducting company related business.
 

Billing Terms:   Net 15
 



Approvals:

     
 
     
Manager/Supervisor
BOD, non-executive Chairman
  Date
 
   
 
     
Human Resources
  Date

     
 
   
 
   
 
     
 
  Date
 
   
 
   
 
     
CEO
  Date



 



--------------------------------------------------------------------------------



 



EXHIBIT B

 



--------------------------------------------------------------------------------



 



Exhibit B

RELEASE AGREEMENT
     This Release Agreement (“Agreement”) is made by and between Thian Hoo Tan
(“Tan”) and Komag, Incorporated, a Delaware corporation (“Komag” or the
“Company”) (jointly referred to as the “Parties”) as of [___]. Any term used but
not defined herein shall have the meaning ascribed to such term in the
Consulting Services Agreement dated as of February [ ], 2006, as amended,
between the parties (the “Consulting Agreement”).
     1. Confidential Information. Tan shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of that certain
Confidentiality Agreement dated ___between Tan and the Company.
     2. Payment of Salary and Benefits. Tan acknowledges and represents that,
except as explicitly set forth in Section 8 of the Consulting Agreement, the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to Tan. Tan ceased accruing employee benefits,
including, but not limited to, vacation time and paid time off, as of the New
CEO Employment Date.
     3. Release of Claims. Tan agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Tan by the
Company and its officers, managers, supervisors, agents and employees. Tan, on
his own behalf, and on behalf of his respective heirs, family members,
executors, agents, and assigns, hereby fully and forever releases the Company
and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns (the “Releasees”), from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Tan may possess arising from any omissions, acts or facts that
have occurred up until and including the Effective Date of this Agreement
including, without limitation:
         (i) any and all claims relating to or arising from Tan’s employment
relationship with the Company and the termination of that relationship;
         (ii) any and all claims relating to, or arising from, Tan’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
         (iii) any and all claims under the law of any jurisdiction including,
but not limited to, wrongful discharge of employment, constructive discharge
from employment, termination in violation of public policy, discrimination,
harassment, retaliation, fraud, fraudulent inducement, breach of contract, both
express and implied, breach of a covenant of good faith and fair dealing, both
express and implied; promissory estoppel, negligent or intentional infliction of
emotional distress, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, unfair
business practices, defamation, libel, slander, negligence, personal injury,
assault, battery, invasion of privacy, false imprisonment, conversion, workers’
compensation and disability benefits;
         (iv) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair

 



--------------------------------------------------------------------------------



 



Labor Standards Act, the Family and Medical Leave Act, the California Family
Rights Act, the Employee Retirement Income Security Act of 1974, the Older
Workers Benefit Protection Act, The Worker Adjustment and Retraining
Notification Act, the California Fair Employment and Housing Act, and the
California Labor Code;
         (v) any and all claims for violation of the federal, or any state,
constitution;
         (vi) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
         (vii) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Tan as a result of this Agreement; and
         (viii) any and all claims for attorneys’ fees and costs.
     The Company and Tan agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.
     4. Acknowledgement of Waiver of Claims Under ADEA. Tan acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Tan and the Company agree that this waiver and release does not apply
to any rights or claims that may arise under ADEA after the Effective Date of
this Agreement. Tan acknowledges that the consideration given for this waiver
and release Agreement is in addition to anything of value to which Tan was
already entitled. Tan further acknowledges that he has been advised by this
writing that:
         (i) he should consult with an attorney prior to executing this
Agreement;
         (ii) he has up to twenty-one (21) days within which to consider this
Agreement;
         (iii) he has seven (7) days following his execution of this Agreement
to revoke the Agreement;
         (iv) this Agreement shall not be effective until the revocation period
has expired; and
         (v) nothing in this Agreement prevents or precludes Tan from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
     5. Civil Code Section 1542. Tan represents that he is not aware of any
claim by him other than the claims that are released by this Agreement. Tan
acknowledges that he has been advised by legal counsel and is familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE

 



--------------------------------------------------------------------------------



 



    TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Tan, being aware of said code section, agrees to expressly waive any rights he
may have thereunder, as well as under any other statute or common law principles
of similar effect.
     6. No Pending or Future Lawsuits. Tan represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Tan also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.
     7. Confidentiality. The Parties acknowledge that Tan’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Tan hereto agrees to
use his best efforts to maintain in confidence the existence of this Agreement,
the contents and terms of this Agreement, and the consideration for this
Agreement (hereinafter collectively referred to as “Severance Information”). Tan
agrees to take every reasonable precaution to prevent disclosure of any
Severance Information to third parties, and agrees that there will be no
publicity, directly or indirectly, concerning any Severance Information. Tan
agrees to take every precaution to disclose Severance Information only to those
attorneys, accountants, governmental entities, and family members who have a
reasonable need to know of such Severance Information.
     8. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Tan concerning the subject matter of this
Agreement and Tan’s relationship with the Company, and supersedes and replaces
any and all prior agreements and understandings between the Parties concerning
the subject matter of this Agreement and Tan’s relationship with the Company,
with the exception of the Consulting Agreement, the Confidentiality Agreement
and the outstanding stock option and restricted stock award agreements granted
by the Company to Tan.
     9. No Waiver. The failure of the Company to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
     10. No Oral Modification. This Agreement may only be amended in a writing
signed by Tan and an authorized representative of the Company.
     11. Governing Law. This Agreement shall be construed, interpreted,
governed, and enforced in accordance with the laws of the State of California,
without regard to choice-of-law provisions. Tan hereby consents to personal and
exclusive jurisdiction and venue in the State of California.
     12. Effective Date. This Agreement is effective after it has been signed by
both parties and after eight (8) days have passed since Executive has signed the
Agreement, provided Executive does not revoke his consent in writing.
     13. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 



--------------------------------------------------------------------------------



 



     14. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
         (i) They have read this Agreement;
         (ii) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
         (iii) They understand the terms and consequences of this Agreement and
of the releases it contains; and
         They are fully aware of the legal and binding effect of this Agreement.
(Remainder of page intentionally left blank.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.

                    THIAN HOO TAN
    Dated:     By:             Name:   Thian Hoo Tan                         
KOMAG, INCORPORATED
    Dated:     By:             Name:             Title:          

 